Citation Nr: 1009214	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an eye disability, a heart disability, 
hypertension, and diabetes mellitus.   


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that an eye 
disability, later diagnosed as keratoconus, was noted on 
entry to service and existed prior to service, and the 
evidence does not show that it increased in severity beyond 
its normal progression in service.  

2.  The competent evidence does not show that the Veteran has 
a current heart disability (claimed as a rapid heart beat) 
that is related to his active service or to any incident 
therein.

3.  The competent evidence does not show that the Veteran has 
a current diagnosis of hypertension that is related to his 
active service or to any incident therein.

4.  The competent evidence does not show that the Veteran has 
a current diagnosis of diabetes mellitus that is related to 
his active service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability 
(keratoconus) have not been met.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

2.  Service connection for a claimed heart disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009). 

3.  Service connection for claimed hypertension is not 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009). 

4.  Service connection for claimed diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R § 3.303 (2009).  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2009).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including diabetes 
mellitus, hypertension and other cardiovascular-renal 
diseases, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (2009); 
38 C.F.R. § 3.307, 3.309 (2009).  The Veteran's keratoconus, 
however, is not a disability for which service connection may 
be granted on a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Eye disability

In this case, the Veteran contends that he suffers from 
keratoconus that had its onset during the approximately four 
weeks that he spent on active duty and that service 
connection is therefore warranted.  

The Veteran's service medical records reflect that on his 
June 1989 enlistment examination, he was found to have 
impaired visual acuity in his right eye of 20/100, 
correctable to 20/20; and impaired visual acuity in his left 
eye of 20/1000 correctable to 20/25.  The examiner did not 
request an eye consultation and determined that the Veteran 
was fit for active service.  Nevertheless, because an eye 
abnormality was noted at entrance into service, the Board 
finds that abnormality existed prior to service and the 
pertinent question is whether it was aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Subsequent service medical records show that the Veteran 
sought treatment for vision problems in late June 1989.  
Specifically, he was afforded an in-service ophthalmology 
consultation in which it was noted that he had a preservice 
history of vision impairment and had "left his old civilian 
glasses at home because he needed new ones."  Clinical 
examination revealed a mild astigmatism, distorted and 
irregular corneas, and prominent corneal nerves resulting in 
a provisional diagnosis of keratoconus versus irregular 
physiological astigmatism.  On the basis of that 
ophthalmology consultation, the Veteran was referred to a 
Medical Evaluation Board.  He then underwent a comprehensive 
eye examination that yielded findings of irregular and 
distorted keratometery mires in the right eye and reduced 
visual and prominent corneal nerves in the left eye 
consistent with diagnosis of a keratoconus.  Based on the 
results of that examination and a review of the Veteran's 
enlistment examination and other pertinent medical records, 
the Medical Evaluation Board determined that his eye 
disability had preexisted service and not been aggravated 
during his less than one month of active duty.  That panel 
further noted that the "failure of the [Military Entrance 
Processing Station] to adequately assess the [Veteran's] 
decreased visual acuity [had] resulted in his erroneous 
enlistment."  The Veteran was subsequently recommended for 
separation on the basis of his medical unfitness for service.  
He was discharged later that month.

The Board finds that the Veteran's eye disability was noted 
on entry to service and rebuts the presumption of soundness.  
The Board also finds that clear and unmistakable evidence 
demonstrates that the eye disability pre-existed service.  
While not specifically diagnosed on entry, the Medical 
Evaluation Board considered the findings of the entrance 
examination, approximately one month earlier, in finding that 
the diagnosed disability of keratoconus preexisted service 
and was not aggravated during service.

The Veteran's post-service medical records reflect that he 
has sought extensive private medical treatment for bilateral 
eye problems, including undergoing ocular surgeries in 
November 1998, February 2000, and December 2006.  
Significantly, however, none of the private physicians whose 
treatment records have been associated with the claims folder 
has related the Veteran's current eye problems to any aspect 
of his military service, or provided any opinion that his 
preexisting eye disability increased in severity during his 
service.  

The Board acknowledges that the Veteran has informed VA that 
he has been treated by additional private medical providers.  
However, he has not furnished copies of their records.  Nor 
has he provide signed authorizations enabling VA to request 
to those records on his behalf, despite receiving 
correspondence from the RO in November 2007 that expressly 
asked him to do so.  Consequently, any additional evidence 
that might have been elicited in support of the Veteran's 
claim for service connection for an eye disability has not 
been not obtained because of his failure to cooperate.  The 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a claimant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Medical Evaluation Board that recommended the 
Veteran for discharge in July 1989 expressly found that his 
eye disability pre-existed service and had not been 
permanently aggravated, or worsened beyond its normal 
progression, during service.  The Board finds that Medical 
Evaluation Board's determination to be the most probative and 
persuasive evidence and to constitute clear and unmistakable 
evidence that the eye disability noted on entry to service 
one month prior to the Medical Evaluation Board, was the same 
disability of keratoconus that was diagnosed, and that the 
disability was not diagnosed on entrance because it was not 
adequately assessed.  The Medical Evaluation Board opinion 
was based on a comprehensive bilateral eye examination, which 
yielded clinical findings consistent with a diagnosis of 
keratoconus.  In addition, the Medical Evaluation Board took 
into account the Veteran's pertinent medical records, 
including his enlistment examination containing findings of 
bilateral vision impairment on entry and the report of the 
June 1989 ophthalmology consultation showing a preservice 
history of vision impairment and clinical findings of 
astigmatism, distorted and irregular corneas, and prominent 
corneal nerves.  In addition, the Medical Evaluation Board's 
opinion was supported by an adequate rationale, including a 
finding that the Military Entrance Processing Station had 
failed to adequately assess the Veteran's preexisting 
decreased visual acuity, thereby resulting in his erroneous 
enlistment.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Moreover, that Medical Evaluation Board's 
findings are consistent with the other evidence of record, 
which show extensive treatment for bilateral eye problems but 
no clinical nexus to service.  Furthermore, there are no 
other contrary competent medical opinions of record.

The Board recognizes that since his discharge from service, 
the Veteran has sought ongoing private medical treatment for 
worsening eye problems.  Nevertheless, the Board finds it 
significant that nothing in the Veteran's post-service 
treatment records indicates that his current degenerative eye 
condition was aggravated beyond its normal progression during 
his less than one month of active duty or is otherwise 
related to service.  Therefore, those post-service treatment 
records are not inconsistent with the July 1989 findings of 
the Medical Evaluation Board, which indicated that the 
Veteran's preexisting keratoconus had not been permanently 
aggravated in service and was supported by a thorough review 
of the clinical evidence of record.  Where increase in 
disability during service is not shown, the presumption of 
aggravation does not attach.  38 C.F.R. § 3.306 (2009).

Based on the foregoing, the Board finds that the weight of 
the evidence of record shows clearly and unmistakably that 
the Veteran's eye disability preexisted service.  
Furthermore, the evidence shows that the pre-existing eye 
disability was not permanently worsened, or aggravated, in 
service, and that the weight of the evidence is against a 
finding that a relationship exists between that disability 
and his active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no competent evidence establishing a 
medical nexus between military service and any aggravation of 
the Veteran's eye disability, and no evidence demonstrating 
that this preexisting condition underwent any increase in 
severity during his period of active service.  The evidence 
of record, particularly the determination of the July 1989 
Medical Evaluation Board, weighs against such a finding.  
Thus, the Board finds that service connection for an eye 
disability is not warranted.

Moreover, the Board finds it unnecessary to schedule the 
Veteran for a VA examination because there is no competent 
evidence of record that indicates that any current eye 
disability may be associated with any event, injury, or 
disease in service.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the Veteran's assertions that his 
eye disability arose in active service.  A Veteran's lay 
statements may be competent to support a claim for service 
connection where the events or the presence of disability or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 
3.159(a) (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, keratoconus is not a disability subject to lay 
diagnosis.  While some symptoms of the disorder may be 
reported by a layperson, the diagnosis requires medical 
training.  The Veteran does not have the medical expertise to 
diagnose himself with that disorder, nor does he have the 
medical expertise to provide an opinion regarding its 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, clear and unmistakable evidence demonstrates that the 
Veteran's eye disability preexisted service.  The 
preponderance of the evidence shows that the pre-existing eye 
disability was not aggravated during service, and is 
otherwise unrelated to his active service or to any incident 
therein.  As the preponderance of the evidence is against the 
appellant's claim for service connection, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Heart disability, hypertension, and diabetes mellitus

The Veteran asserts that his keratoconus caused him to 
develop a heart disability manifested by a rapid heart beat 
as well as hypertension and diabetes mellitus, and that 
service connection for those disabilities is therefore 
warranted on a secondary basis.  However, the Board has found 
that the Veteran's eye disability preexisted service and was 
not aggravated therein, and that the criteria for service 
connection for an eye disability have not been met.  
Accordingly, the Veteran may not establish service connection 
for a heart disability, hypertension, and diabetes mellitus 
secondary to keratoconus because the keratoconus does not 
qualify as a service connected disability.  38 C.F.R. 
§§ 3.303, 3.310 (2009).  Therefore, the Board must now 
consider whether the Veteran is entitled to service 
connection for a heart disability, hypertension, and diabetes 
mellitus on a direct basis. 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Veteran maintains that he has a rapid 
heart beat, hypertension, and diabetes mellitus, which are 
all related to his active service, the Board finds that 
account is not supported by evidence of record. 

His service medical records, including the reports of his 
June 1989 enlistment examination and July 1989 Medical 
Evaluation Board, are completely silent for any complaints or 
clinical findings pertaining to heart irregularities, 
hypertension, or diabetes.  Accordingly, the Board finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b) (2009).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's service 
connection claims.  38 C.F.R. § 3.303(b).

The Veteran's post-service medical records do not show that 
he has been diagnosed with or treated for a rapid heart beat 
or other cardiovascular condition, including hypertension.  
Nor do those records contain complaints, diagnoses, or 
treatment for diabetes or related symptoms.  Additionally, 
the Veteran has not furnished any medical records showing 
treatment for his alleged conditions or assisted VA in 
obtaining such records, despite receiving multiple requests 
from the RO that he submit evidence or other information in 
support of his claims.  Consequently, any additional 
information that may have been used to support the Veteran's 
claim has not been not obtained because of his failure to 
cooperate.  The Board reminds the Veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In the absence of any competent evidence showing that the 
Veteran has a currently diagnosed disorder manifested by a 
rapid heart beat or hypertension or diabetes, his claims for 
service connection for those claimed disabilities must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even 
if the weight of the competent evidence showed that the 
Veteran currently had a heart disability, hypertension, and 
diabetes, service connection would still not be warranted 
absent a showing that such conditions were related to 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  That has not been shown here.  The service medical 
records make no mention of such disabilities and none has 
been shown to have arisen within the one-year presumptive 
period after service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).

The Board has considered the Veteran's contentions that he 
has a rapid heart beat, hypertension, and diabetes mellitus.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a heart disability manifested by a 
rapid heart beat and for hypertension and diabetes mellitus, 
and those claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2006 and October 
2007, and a rating decision in May 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

 
ORDER

Service connection for an eye disability is denied.

Service connection for a heart disability is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


